DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on December 6, 2021, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 09/10/2021), are hereby withdrawn. Claim 4 has been amended, claims 1-3 and 5-7 have been cancelled, claim 8 was previously presented, and lastly claims 9 and 10 have been newly added. 
	Therefore, claims 4 and 8-10 are currently pending.

Drawings
The drawings were received on December 6, 2021.  These drawings are acceptable.

Claim Objections
Claim 10 is/are objected to because of the following informalities: they include reference characters which are not enclosed within parentheses (see Claim 10, Ln. 4-5).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP §608.01(M)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 4, Ln. 30-35, the phrase, “…wherein a diameter of a first notional circle tangent with innermost ends of the plurality of respective locking portions in a radial direction is set to be smaller than a second notional circle tangent with lowermost ends of the plurality of respective inclined surfaces of the plurality of respective regulating portions…” renders the claim to be vague and indefinite because the it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required. 
	In claim 4, Ln. 31-32, the phrase, “…the plurality of respective locking portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 35, the phrase, “…the plurality of respective regulating portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 10, Ln. 1-7, the phrase, “…wherein the diameter of the second notional circle that is tangent with the lowermost ends of the plurality of respective inclined surfaces of the plurality of respective regulating portions (the inclined surfaces 32a of the plurality of recessed portions 32) is the same as an outer diameter of the 
	In claim 10, Ln. 3-4, the phrase, “…the plurality of respective regulating portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 8-10, due to their dependencies from claim 4, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (US 20170137188; hereinafter Tsuchiya).
Regarding claim 4, Tsuchiya discloses a cap embodiment (1; as shown in Fig. 9) comprising:
a cap body (2) comprising a disk-shaped top plate portion (5) and a tubular skirt portion (6) provided on a peripheral edge of the top plate portion;
a sealing member (3, 20, 22-25; see Tsuchiya Fig. 9) that is a separate member from the cap body and is provided in the cap body so as to face the top plate portion, the sealing member having an outer diameter smaller than an inner diameter of the skirt portion;
a plurality of locking portions (16; see Tsuchiya Fig. 9) provided in a circumferential direction of the skirt portion, and capable of regulating a movement of the sealing member, in an axial direction of the tubular skirt portion of the cap body, away from the top plate portion and support the sealing member; and
a plurality of regulating portions (14a; see Tsuchiya Fig. 9) provided in the circumferential direction of the skirt portion, protruding inward in a radial direction from an inner peripheral surface of the skirt portion, and capable of regulating a radial movement of the sealing member, wherein the plurality of regulating portions are positioned closer to the top plate portion than a portion of each of the plurality of locking portions that comes into contact with the sealing member, wherein the plurality of regulating portions, which are provided in the circumferential direction of the skirt portion, comprise respective inclined surfaces configured so that an inner surface of the skirt portion is inclined in a direction away from the top plate portion in said axial direction and inclined inward in the radial direction, and
wherein a diameter of a first notional circle tangent with innermost ends of the plurality of respective locking portions in a radial direction is set to be smaller (see Tsuchiya Fig. 9) than a diameter of a second notional circle tangent with lowermost ends of the plurality of respective inclined surfaces of the plurality of respective regulating portions (Tsuchiya [0087-0111]). 
Regarding claim 8, Tsuchiya further discloses wherein the sealing member is configured so that an outer peripheral edge is thinner than a sealing portion that comes into contact with a mouth portion of a container.
Regarding claim 9, Tsuchiya further discloses wherein at least a part of each of the plurality of locking portions protrudes in a radial direction inward from the inner peripheral surface of the skirt portion of the cap body (see Tsuchiya Fig. 9).
Regarding claim 10, Tsuchiya further discloses wherein the diameter of the second notional circle that is tangent with the lowermost ends of the plurality of respective inclined surfaces of the plurality of respective regulating portions is the same as an outer diameter of the sealing member at least in part in the axial direction (see Tsuchiya Fig. 9).

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant’s argument that the applied art (specifically Tsuchiya) fails to disclose/teach certain features of the claimed invention, such as, “a plurality of regulating portions provided in the circumferential direction of the skirt portion, protruding inward in a radial direction from an inner peripheral surface of the skirt portion, and configured to regulate….with the lowermost ends of the plurality of respective inclined surfaces of the plurality of respective regulating portions…” (Remarks pg. 8-9). Examiner respectfully disagrees with these assertion(s) because majority of the applicant’s argument is directed to the intended use and/or functionality of the prior art structure. Applicant is reminded of the following regarding intended use limitations: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (i.e. structure rather than function); emphasis added.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(I and II)
Examiner further notes the prior art structure (specifically the embodiment of Fig. 9 of Tsuchiya) is essentially the same or identical to the claimed structure; therefore, it [the prior art structure] will inherently function in a similar manner as the claimed. Essentially, the plurality of regulating portions will minimize the radial movement of the sealing member.  See MPEP §2113(II)
Applicant' s arguments, see Remarks pg. 8 with respect to the §103 rejections of claims 5-8 as being unpatentable over Tsuchiya in view of Okubo have been fully considered and are persuasive.  The §103 rejections of claims 5-8 have been withdrawn.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736